Bell, J.
The Supreme Court having on certiorari reversed the judgment ' of this court affirming with direction the judgment of the trial court sustaining the employee’s appeal, the former judgment of this court is hereby vacated and the opinion rendered in connection therewith is withdrawn. Under the decision of the Supreme Court herein, the judgment of the trial court sustaining the appeal was erroneous, and is accordingly reversed. See American Mutual Liability Ins. Co. v. Brock, 35 Ga. App. 772 (135 S. E. 103); 165 Ga. 771 (142 S. E. 101).

Judgment reversed.


Jenkins, P. J., mid Stephens, J., concur.

Harry L. Greene, McDaniel & Neely, for plaintiffs in error.
J. G. Collins, contra.